Citation Nr: 1627406	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hernia with residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2016, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current right inguinal hernia is the result of a lifting injury he sustained during active military service.  He asserts that a hernia occurred while he was loading ammunition and that he has experienced chronic pain on his right side ever since the initial injury.  See April 2016 Hearing Testimony.  

Service treatment records show that the Veteran reported a mass in his left scrotum and strain in his back in June 1954.  On examination, it was noted that "both rings [were] relaxed," but no definite hernial sac was found on either side, and the Veteran was diagnosed as having a moderate varicocele on the left side.  

The Veteran was afforded a VA examination in September 2010.  The examiner diagnosed the Veteran with a right inguinal hernia and opined that the Veteran's current hernia was not related to his in-service injury because no hernia was detected in service and because a 2004 VA treatment record was negative for a hernia.  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the September 2010 VA examiner based the negative nexus opinion exclusively on a lack of evidence of treatment for a hernia while in service without considering the Veteran's lay statements alleging symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board finds that an addendum opinion is needed before a decision on the merits may be reached.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Lastly, the record suggests that there are VA treatment records that have not been associated with the claims file.  During the April 2016 hearing, the Veteran testified that he received treatment for a hernia at the Dayton, Ohio VA Medical Center (VAMC) in 1955.  Additionally, the September 2010 VA examiner cited to VA treatment records from the Bay Pines VAMC dated in September 2007 and March 2008.  These treatment records are not associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA records of treatment for a hernia, including records from the Dayton VAMC dated in 1955; and the records from the Bay Pines VAMC referenced by the September 2010 VA examiner, as well as any other VA treatment records dated through the present.  

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

Notify the Veteran of any records that could not be obtained, the efforts made to obtain the records, and what further action will be taken.

2.  After completing the above, forward the claims file to the examiner who conducted the September 2010 VA examination, or another examiner if that examiner is unavailable.  The examiner should note that the claims file was reviewed.

The examiner should opine as to whether it is at least as likely as not that a current hernia is the result of a disease or injury in service, to include the documented June 1954 varicocele and the Veteran's reports of right-sided pain after a lifting injury in service.

The examiner should discuss the significance of the June 1954 service treatment record showing treatment for a left scrotal mass and back pain and indicating that both rings were relaxed.  

The examiner should also consider the Veteran's report of right hernia pain since service.

The examiner should specifically opine whether; if the Veteran's reports of in-service injuries and ongoing symptoms were accepted; they would be sufficient to establish a link between the current hernia disability and injuries in service. 

 If the reports would be sufficient; the examiner should state whether there is any medical reasons for rejecting the reports.  The absence of treatment records would not be a legally sufficient reason, by itself, for rejecting the Veteran's reports, although this may be considered with the other evidence of record.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

